DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           LEON K. DANIELS,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D14-1231

                               [June 24, 2015]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Sandra K. McSorley,
Judge; L.T. Case No. 502000CF004762A.

   Leon K. Daniels, Miami, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   We reverse the trial court’s order denying appellant’s motion for
postconviction relief and remand this matter for further proceedings
consistent with Falcon v. State, 40 Fla. L. Weekly S151 (Fla. Mar. 19,
2015), and Horsley v. State, 160 So. 3d 393 (Fla. 2015).

   Reversed and remanded.

WARNER, TAYLOR and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.